Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-22, 24-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 14, it is unclear how the container is movable “linearly horizontally through the frame of the storage bin” as it appears to rest on the frame of the storage bin.
Regarding claim 7, it is unclear what is being claimed by “a selected line segment”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 11 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Perio (US Pub App 2014/0030046) in view of Piekny (9,340,138) and Clark (US Pub App 2019/0276251).

Regarding claim 1, Perio discloses a material delivery and waste removal (mechanism) comprising: 
a main frame (14); 
a scissors lift mechanism (20A,B,C) mounted on the main frame; 
a storage bin (26) having:
(a) a frame (22) mounted on the scissors lift, and 
(b) a container (26) mounted to the frame of the storage bin and movable: 
(1) pivotally vertically away the frame of the storage bin (Fig.2), and 
a first hydraulic cylinder (21): 
(a) extending between the main frame and the scissors lift mechanism (Fig.2), and 
(b) controlling movement of the scissors lift mechanism away from the main frame and toward the main frame (Fig.2); 
a second hydraulic cylinder (24):
(a) extending between the frame of the storage bin and the container of the storage bin (Fig.2), and 
(b) controlling movement of the container of the storage bin away from the frame of the storage bin and toward and the frame of the storage bin (Fig.2).

Perio does not further specifically disclose the container is linearly horizontally through the frame of the storage bin.
Piekny teaches a towable trailer having an elevating and tilting platform with a linearly horizontally movable platform.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Piekny to allow the container to move horizontally in order to bring the payload closer to the destination.

Perio does not further specifically disclose a trailer.
Piekny teaches a towable trailer having an elevating and tilting platform with a linearly horizontally movable platform.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Piekny to use the scissors lift in combination with a trailer in order to increase mobility. 

Perio does not further specifically disclose a control system selectively activating and deactivating the first hydraulic cylinder and the second hydraulic cylinder.
Clark teach a dock-lift trailer wherein control levers in conjunction with an electrical control system and hydraulic control system provide the operator with proportional speed control of the motion of the platform with inclusive feathering action for small incremental movement at the end of the ascent and descent cycles. (Para.37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Clark to include a control system in order to ease the burden of the user.

Regarding claims 2 and 11 Perio, as modified above, further discloses the frame of the storage bin includes a first side rail and a second side rail opposite the first side rail (Fig.2).

Regarding claim 5, Perio, as modified above, further discloses the container of the storage bin is pivotally mounted to the frame of the storage bin at a first end of the frame of the storage bin (Fig.2).

Regarding claim 6, Perio, as modified above, further discloses the second hydraulic cylinder extends between the container of the storage bin and a second end of the frame of the storage bin opposite from the end of the frame of the storage bin at which the container of the storage bin is pivotally mounted to the frame of the storage bin (Fig.2).

Regarding claim 7, Perio, as modified above, further discloses the first hydraulic cylinder extends between the main frame and a selected line segment in the scissors lift mechanism (Fig.2).

Regarding claim 8, Perio, as modified above, further discloses the scissors link mechanism has a plurality rigid line segments, any two of which are pivotally linked together by a hinged intersection (Fig.2).

Regarding claim 9, Perio, as modified above, further discloses the first hydraulic cylinder extends between the main frame and a selected hinged intersection in the scissors lift mechanism (Fig.2).

Regarding claim 27, Perio, as modified above, further teaches a portion of the second hydraulic cylinder is above the container (Clark, 15, Fig.6, Para.36).

Claims 3-4 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Perio (US Pub App 2014/0030046) in view of Piekny (9,340,138) and Clark (US Pub App 2019/0276251), as applied above, and further in view of Kapels (US 6,789,829).

Regarding claims 3 and 12, Perio, as modified above, does not further specifically disclose a first roller positioned along a first side of the container of the storage bin and movable in the first side rail of the of the frame of the storage bin.
Kapels teaches a lift and dump bed wherein Rollers 58 and 60 are rotatably mounted on the rearward ends of scissor arms 46 and 48, respectively, while roller 64 and 66 are rotatably mounted on the rearward ends of scissor arms 50 and 52, respectively. Rollers 58 and 60, which are mounted oh scissor arms 46 and 48, respectively, are adapted to engage the tracks T1 and T2, respectively. (FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio, as modified above, further in view of Kapels to include a roller in ordered to increase aligned engagement.

Regarding claims 4 and 13, Perio, as modified above, does not further specifically disclose a second roller positioned along a second side of the container of the storage bin and movable in the second side rail of the frame of the storage bin.
Kapels teaches a lift and dump bed wherein Rollers 58 and 60 are rotatably mounted on the rearward ends of scissor arms 46 and 48, respectively, while roller 64 and 66 are rotatably mounted on the rearward ends of scissor arms 50 and 52, respectively. Rollers 58 and 60, which are mounted oh scissor arms 46 and 48, respectively, are adapted to engage the tracks T1 and T2, respectively. (FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio, as modified above, further in view of Kapels to include rollers in ordered to increase aligned engagement.

Claims 14-15, 18-22, 24 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Perio (US Pub App 2014/0030046) in view of Piekny (9,340,138), Clark (US Pub App 2019/0276251) and Beiler (US Pub App 2016/0167558).

Regarding claim 14, Perio discloses material delivery and waste removal (mechanism) comprising: 
a main frame (14); 
a lift mechanism (20A,B,C) mounted on the main frame; 
a storage bin (26) having: 
(a) a storage frame (22) mounted on the scissors lift, and 
(b) a container (26) secured to the storage frame; 
a first hydraulic cylinder (21): 
(c) extending between the main frame and the scissors lift mechanism (Fig.2), and 
(d) controlling movement of the lift mechanism away from the main frame and toward the main frame (Fig.2); 
a second hydraulic cylinder (24): 
(c) extending between the storage frame and the container (Fig.2), and 
(d) controlling movement of the container toward and away from the storage frame (Fig.2).

Perio does not further specifically disclose the container is linearly horizontally through the frame of the storage bin.
Piekny teaches a towable trailer having an elevating and tilting platform with a linearly horizontally movable platform.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Piekny to allow the container to move horizontally in order to bring the payload closer to the destination.

Perio does not further specifically disclose a trailer.
Piekny teaches a towable trailer having an elevating and tilting platform with a linearly horizontally movable platform.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Piekny to use the scissors lift in combination with a trailer in order to increase modbility. 

Perio does not further specifically disclose a control system selectively activating and deactivating the first hydraulic cylinder and the second hydraulic cylinder.
Clark teach a dock-lift trailer wherein control levers in conjunction with an electrical control system and hydraulic control system provide the operator with proportional speed control of the motion of the platform with inclusive feathering action for small incremental movement at the end of the ascent and descent cycles. (Para.37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio in view of Clark to include a control system in order to ease the burden of the user.

Perio, as modified above, does not further specifically disclose the main frame is self-propelled having drive wheels and a steerable wheel.
Beiler teaches a self-propelled trailer with a lift mechanism and a storage bin (Abstract) having drive wheels and a steerable wheel (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio, as modified above, further in view of Beiler to be self-propelled in order to decrease the need for additional equipment.

Regarding claim 15 and 24 Perio, as modified above, further discloses the frame of the storage bin includes a first side rail and a second side rail opposite the first side rail (Fig.2).

Regarding claim 18, Perio, as modified above, further discloses the container of the storage bin is pivotally mounted to the frame of the storage bin at a first end of the frame of the storage bin (Fig.2).

Regarding claim 19, Perio, as modified above, further discloses the second hydraulic cylinder extends between the container of the storage bin and a second end of the frame of the storage bin opposite from the end of the frame of the storage bin at which the container of the storage bin is pivotally mounted to the frame of the storage bin (Fig.2).

Regarding claim 20, Perio, as modified above, further discloses the first hydraulic cylinder extends between the main frame and a selected line segment in the scissors lift mechanism (Fig.2).

Regarding claim 21, Perio, as modified above, further discloses the scissors link mechanism has a plurality rigid line segments, any two of which are pivotally linked together by a hinged intersection (Fig.2).

Regarding claim 22 Perio, as modified above, further discloses the first hydraulic cylinder extends between the main frame and a selected hinged intersection in the scissors lift mechanism (Fig.2).

Regarding claim 28, Perio, as modified above, further discloses a portion of the second hydraulic cylinder is above the container (Clark, 15, Fig.6, Para.36).

Claims 16-17 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Perio (US Pub App 2014/0030046) in view of Piekny (9,340,138), Clark (US Pub App 2019/0276251) and Beiler (US Pub App 2016/0167558), as applied above, and further in view of Kapels (US 6,789,829).

Regarding claim 16 and 25, Perio, as modified above, further discloses a first roller positioned along a first side of the container of the storage bin and movable in the first side rail of the of the frame of the storage bin.
Kapels teaches a lift and dump bed wherein Rollers 58 and 60 are rotatably mounted on the rearward ends of scissor arms 46 and 48, respectively, while roller 64 and 66 are rotatably mounted on the rearward ends of scissor arms 50 and 52, respectively. Rollers 58 and 60, which are mounted oh scissor arms 46 and 48, respectively, are adapted to engage the tracks T1 and T2, respectively. (FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio, as modified above, further in view of Kapels to include a roller in ordered to increase aligned engagement.

Regarding claim 17 and 26, Perio, as modified above, further discloses a second roller positioned along a second side of the container of the storage bin and movable in the second side rail of the frame of the storage bin.
Kapels teaches a lift and dump bed wherein Rollers 58 and 60 are rotatably mounted on the rearward ends of scissor arms 46 and 48, respectively, while roller 64 and 66 are rotatably mounted on the rearward ends of scissor arms 50 and 52, respectively. Rollers 58 and 60, which are mounted oh scissor arms 46 and 48, respectively, are adapted to engage the tracks T1 and T2, respectively. (FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Perio, as modified above, further in view of Kapels to include rollers in ordered to increase aligned engagement.

Response to Arguments
Applicant’s arguments, filed 9/22/2022, with respect to the claim objections and 112 rejections, together with the amendment filed 9/22/2022, have been fully considered and the claim objections and some of the 112 rejections have been withdrawn. Two 112 rejections remain as it remains unclear and no further clarification has been provided.
Applicant’s arguments filed 9/22/2022 with respect to the 103 rejection of the claims have been fully considered and are not persuasive.  
In response to applicant's argument that the previously made rejection does not disclose the towable trailer having an elevating and tilting platform of Piekny with the pipe handling apparatus of Perio, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652